DETAILED ACTION
1.          Claims 7-12 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 6/26/2020 and 7/16/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.          This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transmitting section and control section in claims 7 and 8, and receiving section and control section in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Allowable Subject Matter
8.          Claims 7-12 are allowed.
9.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the step of when a HARQ-ACK is multiplexed in a first uplink shared channel transmission, controlling generation of an HARQ-ACK codebook based on a Downlink Assignment Indicator (DAI) included in a downlink control information and a counter DAI included in downlink control information for scheduling a downlink shared channel, and when the HARQ-ACK is multiplexed in a second uplink shared channel transmission, controlling generation of the HARQ-ACK codebook based on a total DAI and the counter DAI included in downlink control information for scheduling a downlink shared channel.

Considered of particular relevance is US PGPub 2019/0149271 A1 to Yin et al. Yin describes the following:
[0025] A counter downlink assignment indicator (DAI) may indicate an accumulated number of HARQ-ACK bits, and a total DAI indicates the total number of HARQ-ACK bits to be reported in a single UL reporting on PUCCH or PUSCH. The number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for code block groups (CBGs) of each transport block (TB) if CBG is configured for a CC. The number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for each transport block (TB) if CBG is not configured for a CC. The number of bits for the counter DAI and total DAI may be greater than 2 bits (e.g., 3 or 4 bits).

[0075] Some potential issues for HARQ-ACK multiplexing are described herein. The HARQ-ACK reporting conditions can be specified as follows. If only one DL transmission is detected on the PCell or PSCell of a PUCCH group, the HARQ-ACK reporting method for a single DL transmission is used. If the counter DAI and total DAI are included in the DL assignment DCI, both the counter DAI and the total DAI should be indicated as 1. If more than one DL transmission is detected on any cells or if at least one DL transmission is detected on a SCell, HARQ-ACK multiplexing should be applied. In this case, if the counter DAI and total DAI are included in the DL assignment DCI, at least one DL DCI is received with a total DAI greater than 1.

[0090] A second method (Method 2) includes configuring separately the number of HARQ-ACK bits to be reported for each DL transmission (no_HARQ-ACK_perDLTx) in a slot/min-slot. In this method, the counter DAI and total DAI only count at slot or mini-slot level, as in enhanced CA in LTE. In NR, if slot and/or mini-slot are counted in the counter DAI and total DAI, the number of bits for counter DAI and total DAI can still be 2 bits, the same as in LTE. This simplifies the DAI design. As described herein, if the number of HARQ-ACK bits reported for a DL transmission (no_HARQ-ACK_perDLTx) is different, the codebook size may not be determined in case of missed DCI detection with missing counter DAIs. On the other hand, if the number of HARQ-ACK bits reported for a DL transmission (no_HARQ-ACK_perDLTx) is the same for all configured cells, there will be no ambiguity on the codebook size.

However, the DAI design of Yin is unspecific with respect to the types of counter DAI depending on the first and second PUSCH.

Also of particular relevance is US PGPub 2020/0186301 A1 to Nunome et al. Nunome describes the following:
[0040] One method of collectively transmitting a plurality of HARQ-ACKs in LTE TDD is “HARQ-ACK multiplexing”. HARQ-ACK multiplexing is a scheme in which the terminal transmits HARQ-ACK of 1 bit for DL data reception of one subframe. For example, in HARQ-ACK multiplexing when the terminal transmits HARQ-ACK on a PUSCH (physical uplink shared channel), the arrangement of the HARQ-ACK bit series is determined by a DAI included in DL assignment (downlink assignment signal), and a HARQ-ACK codebook size (a total number of bits in one HARQ-ACK transmission) is determined by a DAI included in UL grant (uplink assignment signal).
[0063] The DAI generation unit 102 generates a DAI (for example, counter DAI or total DAI) based on the scheduling information inputted from the scheduling unit 101. For example, the DAI generation unit 102 may calculate the counter DAI or total DAI from the previous DL data count in the bundling window. The DAI generation unit 102 outputs DAI information indicating the generated DAI to the DCI generation unit 103. Note that the definition of the counter DAI/total DAI may be based on the definition described in NPL 2.

[0100] If a total number of CBGs when HARQ-ACKs are collectively transmitted is taken as 9 CBGs, the base station 100 (DAI generation unit 102) sets 9 to the total DAI. Also, the base station 100 sets 2, 5, 6, and 9 to the counter DAI included in each piece of DCI (DL assignment) in accordance with the number of CBGs assigned by each piece of DCI (previous DCI and current DCI). With this, the DAI (counter DAI, total DAI) to be transmitted in the slots #0 to #3 are (2, 9), (5, 9), (6, 9), and (9, 9), respectively.

[0127] The DAI generation unit 102 of the base station 100 generates a counter DAI or total DAI by following the number of bits of the counter/total DAI determined in advance. The number of bits of the counter/total DAI may be determined, for example, at a maximum number of CBGs or based on, for example, how much difference is allowed between the number of CBGs, notification of which is provided by the total DAI, and the number of CBGs actually received by the terminal 200. For example, when it is assumed that the maximum number of CBGs is 8 and a difference between the number of CBGs, notification of which is provided by the total DAI, and the number of CBGs actually received by the terminal 200 is allowed to be up to eight times, the number of bits of each DAI is 6 bits (8*8=64.Math.6 bits). The base station 100 sets the total DAI at a value larger than an actual one in a range of falling within the allowable difference.
 
However, the DAI generation unit does not show distinctions between the total and counter DAI for separate PUSCH.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
10.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2011/0249578 A1 to Nazar et al. at [0060], [0151-0152];
US PGPub 2014/0177540 A1 to Novak et al. at [0146];
US PGPub 2014/0293893 A1 to Papasakellariou et al. at [0088], [0095], [0126-0130], [0136], [0148], [0159], [0168], [0187];
US PGPub 2016/0212734 A1 to He et al. at [0038], [0050], [0054], [0066], [0078-0080], [0088-0095];
US PGPub 2016/0295561 A1 to Papasakellariou at [0005-0007], [0123-0130], [0146-0153], [0158-0166], [0184-0197];
US PGPub 2017/0273056 A1 to Papasakellariou at [0042-0043], [0259-0276], [0280-0299], [0303];
US PGPub 2017/0359815 A1 to Kannan et al. at [0092-0093];
US PGPub 2018/0123743 A1 to Huang at pages 3-5;
US PGPub 2018/0310257 A1 to Papasakellariou at [0328-0339], [0342-0350], [0379];
US PGPub 2019/0149271 A1 to Yin et al. at [0025], [0028], [0036], [0073-0092], [0121-0124];
US PGPub 2019/0190663 A1 to Sahlin et al. at [0012];

US PGPub 2019/0327755 A1 to Xiong et al. at [0022], [0030];
US PGPub 2020/0374045 A1 to Yin et al. at [0024-0028], [0041-0052], [0065], [0090-0108], [0120], [0139-0150];
US PGPub 2020/0383132 A1 to Yang et al. at [0073-0075], [0195];
US PGPub 2020/0389264 A1 to Hedayat et al. at [0107-0109].
          
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 24, 2022